Title: To George Washington from Major General Arthur St. Clair, 29 January 1780
From: St. Clair, Arthur
To: Washington, George


          
            
              Sir
              Cranes Mills [N.J.] Janry 29th 1780 6 oClock P.M.
            
            Your Excellencys Letter enclosing one to Doctor Mallet came to hand too late for that to be sent to new York to day; it shall be sent tomorrow and the Answer forwarded as soon as it arrives.
            The Troops are at present pretty comfortably quartered, but, in order to make it as easy to the Inhabitants as possible, they necessarily take up much Ground, which would still be the Case were the Houses even crouded.
            Doctor Burnet is just arrived—He met the Person I mentioned, who informs that the Force of the Ennemy on Staten Island is said to be five Thousand—and nine hundred at Paulus Hook—that they Yesterday brought to that Place a twenty four Pounder and were to bring more over today—that they were examining the Ice on New York Bay, both by cutting it to discover its thickness, and passing Sleighs, with a number of Men in them, upon it—and that it was reported all the Sleighs in Bergen were pressed, and that some Attempt was intended this Night—That the East River was fast for a considerable Distance above New York; but he does not know that any considerable Number of Vessels are laid up in it, nor where—The Doctor further says that Yesterday the disaffected Inhabitants of New Ark began to move their Effects from thence.
            It is impossible that there can be five thousand Men on Staten Island, but it is not improbable that they may intend another Incursion into this State, to which the great Quantity of Cattle about New Ark is a great Temptation; and if that is their View it is very likely that they will pass from the Island at the same time they ⟨do⟩ from Paulus Hook, in order either to drive back these Posts or at least keep us in Check—I hope we shall be prepared for them, and will endeavour to take such a Position as may

defeat their Purposes, but I am much at a loss for a Map of the Country—I expect however Colonell Ogden every Minute who is I believe well acquainted with it, and on comparing his Sentiments with those I have already received will make the best Election I can. I Am Sir You⟨r⟩ Excellencys most obedient Servant
            
              Ar. St Clair
            
          
          
            There are neither Surgeons nor Dressings with the Detachments.
          
        